FILED

NQV - 2 2012
UN1TE1) sTATEs DISTRICT coURT C'ef* U-~°»- D*Sf'i¢f and
FoR THE DISTRICT oF CQLUMBIA Ba"k"'°t°y C°°'ts
)
1N RE= PETITION oF LUKE NICHTER ) A¢cion No. 12-m¢-74 (RCL)
)
oRDER

Now before the Court is the petition of Luke Nichter [l], a professor at Texas A&M
University, who asks the Court to unseal certain records associated with Um`ted States v. Liddy,
354 F. Supp. 208 (D.D.C. l972). The Department of Justice filed a Response [l0] to Mr.
Nichter’s petition agreeing that certain files should be unsealed but requesting that the Court not
lift the sealing order as to documents which fall into three categories: (l) presentence reports and
other personal documents implicating the privacy of living individuals; (2) documents reflecting
the content of illegally obtained wiretaps; and (3) grand jury inforrnation, Mr. Nichter filed a
Reply [l l] asking the Court to (l) immediately unseal all uncontested materials and order the
National Archives and Records Administration to expeditiously review and release those records,
(2) hold in abeyance ruling as to those documents whose unsealing and release the govemment
has objected to, and (3) to order an investigation into the extent of the breach of grand jury
secrecy by Washington Post reporters during the Watergate era. Upon consideration of the
Petition, the govemment’s Response and the petitioner’s Reply, it is hereby

ORDERED that all records in Unl`ted States v. Liddy sealed by the District Court, except
(l) presentence reports and other personal documents implicating the privacy of living
individuals; (2) documents reflecting the content of illegally obtained wiretaps; and (3) grand

jury inforrnation, are henceforth unsealed; it is

FURTHER ORDERED that the National Archives and Records Administration shall,
within thirty days, review and release those materials in accordance with its longstanding
practice with respect to providing public access to Watergate related records; it is

FURTHER ORDERED that the Department of Justice shall, within thirty days of the
date of this Order, submit to the Court, under seal and ex parte, copies of all District Court
records that the Government argues should remain under seal and submit a surreply summarizing
each document, stating the reasons that each document should remain under seal, and responding
to each of Mr. Nichter’s arguments in his Reply. The Court will hold in abeyance its decision
regarding the unsealing of the contested documents in this case until after it has received the
ordered surreply; it is

FURTHER ORDERED that the Department of Justice shall, within thirty days of the
date of this Order, provide the Court with a list of documents, if any, that remain under seal by
order of the Court of Appeals for the District of Columbia Circuit; it is

FURTHER ORDERED that the National Archives and Records Administration shall
make all documents associated with Um`ted States v. Liddy available to attorneys for the
Department of Justice for the purposes stated in this Order; and it is

FURTHER ORDERED that Mr. Nichter’s request to have the Court order an
investigation into the extent of the breach of grand jury secrecy by Washington Post reporters
during the Watergate era is hereby DENIED.

SO ORDERED.

Signed by Chief Judge Royce C. Lamberth on November 2, 2012.